79 F.3d 1153
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL AUDUBON SOCIETY, INC.;  Sierra Club, Inc.,Plaintiffs-Appellants,v.Bruce BABBITT, Secretary of the Interior;  Mollie Beattie,Director, United States Fish and Wildlife Service;  LesAspin, Secretary of Defense;  City of Carlsbad, California;City of Los Angeles, et al., Defendants-Appellees.
No. 94-56786.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 9, 1996.Decided March 18, 1996.

1
Before:  WALLACE, Chief Judge, and T.G. NELSON, Circuit Judges, and BROWNING,* District Judge.


2
ORDER**


3
After a thorough review of the record, the briefs and the information submitted in the uncontested requests for judicial notice, we AFFIRM the judgment of the district court for the reasons set forth in the order of the district court filed on October 11, 1994.


4
IT IS SO ORDERED.



*
 Honorable William D. Browning, United States District Judge for the District of Arizona, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3